


Exhibit 10.45.1

 

FORM OF AMENDMENT TO THE PERFORMANCE STOCK UNIT AGREEMENT BETWEEN
                          AND HERTZ GLOBAL HOLDINGS, INC.,

DATED AS OF                            (the “PSU AGREEMENT”).

 

This AMENDMENT TO THE PSU AGREEMENT (this “Amendment”), dated as of
                          , 20    , is entered into by
                                       (the “Participant”) and Hertz Global
Holdings, Inc., a Delaware corporation (the “Company”), and approved by the
Board of Directors of the Company.

 

W I T N E S S E T H

 

WHEREAS, the Participant and the Company are parties to the PSU Agreement;

 

WHEREAS, the Participant was previously granted                    Performance
Stock Units (the “PSUs”) of the Company, each of which represents the right to
receive, without payment, one share of Common Stock upon the occurrence of
certain events, pursuant to the Hertz Global Holdings, Inc. 2008 Omnibus
Incentive Plan, as amended, (the “Plan) and subject to the terms and conditions
set forth in the PSU Agreement;

 

WHEREAS, the Participant has advised the Company that he wishes to transfer,
without consideration, ownership of the PSUs to
                                                  ;

 

WHEREAS, the PSU Agreement does not currently permit the transfer of ownership
of the PSUs except upon the Participant’s death; and

 

WHEREAS, the Compensation Committee of the Board of Directors of Hertz Global
Holdings, Inc. (the “Committee”), pursuant to Section 6.4(a) of the Plan, has
the authority to consent to the transfer of the PSUs.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

 

1.             Amendment to the Restrictions on Transferability.

 

Section 7(a) of the PSU Agreement shall be amended so as to read in its entirety
(the additional language is printed in bold and the deleted language is struck
through):

 

(a)  Restrictions on Transferability.  The Performance Stock Units granted
hereby may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated other than with the consent of the Company or by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that any such permitted transferee the deceased
Participant’s beneficiary or representative of the Participant’s estate shall
acknowledge and agree in writing, in a form reasonably acceptable to the
Company, to be bound by the provisions of this Agreement and the Plan as if such
beneficiary or the estate were the Participant.  Any attempt by the Participant,

 

--------------------------------------------------------------------------------


 

directly or indirectly, to offer, transfer, sell, pledge, hypothecate or
otherwise dispose of any Performance Stock Units or any interest therein or any
rights relating thereto without complying with the provisions of the Plan and
this Agreement, including this Section 7(a), shall be void and of no effect.

 

2.             Except as modified hereby, the PSU Agreement as in effect
immediately prior to this amendment shall remain in full force and effect. 
Capitalized terms used but not defined herein shall have the same meaning as set
forth in the PSU Agreement.

 

[signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Name:

 

3

--------------------------------------------------------------------------------
